Oo Aa ANY Dn aA &_ W NO

NO NO NO NO NY NY NY NO NO FR RFR Re Re Re Re ROR Re
oN Dn wn fk WY NYO KF CO UO WAnaANn BD UA f& WY NYO KF CO

 

 

JS-6

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

RENE CAZARES,

Petitioner,

NO. CV 20-9193-DSF (KS)
JUDGMENT

J. PICKETT, Warden,

)
)
)
)
)
)
)
Respondent. )
)

 

Pursuant to the Court’s Order, IT IS ADJUDGED that this action is dismissed with

prejudice.

if) LL
{i jC, } v 1,9
DATED: May 28, 2021 Mire B. jerome
DALE S. FISCHER
UNITED STATES DISTRICT JUDGE

 

 
